DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.
 Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 1 and 21 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.
Claims 1 and 21 lack unity of invention because even though the inventions of these groups require the technical features of a bioreactor, the bioreactor comprising a wall and a potentiometric electrode assembly integrally installed in the bag, the potentiometric electrode assembly comprising an ion-selective electrode, a reference electrode with a reference electrode chamber and a reference electrode electrolyte therein, the reference electrode having a diaphragm, the diaphragm being provided with a protective coating, the protective coating detaching or dissolving upon contact with an aqueous cell culture solution, wherein the detaching or dissolving protective coating is selected from sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose, and/or mixtures thereof, these technical features are not special technical features as they do not make a contribution over the prior art in view of Trapp et al. (US 2012/0152765 A1) and further in view of Lobbert et al. (US 2013/0270125 A1) and further in view of Otten et al. (US 5,833,825 A) (provided in Applicant’s IDS filed on October 24, 2017).
Trapp teaches a bioreactor being a bag comprising a wall and a potentiometric electrode assembly integrally installed in the bag (a flexible single-use bioreactor/container 2 equipped with a potentiometric pH-sensor 1 affixed in the wall of the flexible single-use bioreactor/container 2, Fig. 1, para. [0002], [0009], [0043]; since the single-use bioreactor/container 2 is flexible, then Examiner interprets it to be a bag, para. [0002]),
the potentiometric electrode assembly comprising an ion-selective electrode (a measuring half cell 4 comprising a sensing electrode 11 and a measuring membrane 9 for measuring H+ ion, Fig. 1, para. [0044]), a reference electrode with a reference electrode chamber (a reference half cell 5 comprising a reference electrode 17 and a reference half cell space 14, Fig. 1, para. [0045]) and a reference electrode electrolyte therein (a reference electrolyte 16 in the reference half cell space 14, Fig. 1, para. [0045]).
Trapp teaches that the reference half cell 5 comprises a passageway 15 between the reference electrolyte 16 and the process medium 3 (Fig. 1, para. [0045], [0047]), and therefore fails to teach the reference electrode having a diaphragm.
Lobbert teaches a potentiometric sensor apparatus comprising a measuring half-cell and a reference half-cell (abstract). Lobbert teaches that the reference half-cell chamber 5 has a diaphragm 7, serving as a liquid junction, arranged in the housing which provides electrical, ionically conductive connection between the reference electrolyte 4 and the liquid 24 present outside the reference half-cell (Fig. 1, para. [0068]). Lobbert teaches that the diaphragm 7 is embodied as a microporous ceramic (Fig. 1, para. [0068]). Lobbert teaches that the liquid junction can alternatively be embodied as a bore in the housing wall (para. [0068]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the passageway of Trapp with a microporous ceramic diaphragm as taught by Lobbert in order to yield the predictable result of an electrical, ionically conductive connection between the reference electrolyte and the liquid present outside the reference half-cell (Lobbert, Fig. 1, para. [0068]). MPEP § 2143(I)(B).
Modified Trapp teaches the diaphragm being provided with a protective coating (the diaphragm is sealed by a polymer membrane 20, Trapp, Fig. 1, para. [0047], Lobbert, Fig. 1, para. [0068], see modification supra).
In this embodiment, Modified Trapp teaches that the polymer membrane 20 is pierced by a pointed tool 22 of a push rod 21 to permit electrolytic contact between the reference electrolyte 16 and the process medium (Figs. 1-2, para. [0047 ]-[0048]). This embodiment of Modified Trapp fails to teach the protective coating detaching or dissolving upon short contact with an aqueous cell culture solution.
Trapp teaches another embodiment wherein the polymer membrane is insoluble in the reference electrolyte and dissolves ionic conductively and progressively in contact with a process medium (para. [0020]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the polymer membrane of the first embodiment of Modified Trapp with a dissolvable polymer membrane as taught by another embodiment of Trapp in order to yield the predictable result of permitting electrolytic contact between the reference electrolyte and the process medium. MPEP § 2143(I)(B).
Modified Trapp teaches the dissolvable polymer membrane (para. [0020], see modification supra). Modified Trapp is silent with respect to the polymer material of the polymer membrane, and therefore fails to teach wherein the detaching or dissolving protective coating is selected from sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose, and/or mixtures thereof.
Otten teaches a reference electrode 110 including a rigid tube 112 within which a sodium chloride solution 124 is provided and an Ag/AgCl conductor 114 is mounted, and the lower end of the tube 112 including the porous ceramic plug 126 is coated with a water soluble non-toxic substance 128 which prevents the sodium chloride solution 124 from dissipating during the time between manufacture and use of the electrode (abstract, Fig. 2, col. 3, lns. 51-67). Otten teaches that the water soluble non-toxic coating 128 is made from polyvinyl alcohol (PVA) (Fig. 2, col. 4, lns. 2-3 & 19-24). Otten teaches that the PVA coating quickly dissolves once in contact with flowing water, typically within one to five minutes (Fig. 2, col. 4, lns. 19-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the dissolvable polymer membrane of Modified Trapp with a PVA coating as taught by Otten in order to yield the predictable result of preventing the reference electrode electrolyte from dissipating during the time between manufacture and use of the electrode, and the coating quickly dissolving within one to five minutes once in contact with flowing water (Otten, Fig. 2, col. 3, lns. 63-67, col. 4, lns. 22-24). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on September 22, 2022. Claims 1-3, 5-6, 8, 10, 13, 16, and 19-21 are pending in the application. Claim 21 is withdrawn, and claims 1-3, 5-6, 8, 10, 13, 16, and 19-20 are being examined herein.
Status of Objections and Rejections
	The objections and rejections of claims 11-12 are obviated by Applicant’s cancellation.
	The objection to claim 1 is withdrawn in view of Applicant’s amendment.
	The rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is maintained and modified as necessitated by the amendments.
	All other rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 12, “an aqueous cell culture solution” should read “the aqueous cell culture solution” for consistency.  Appropriate correction is required.
Claims 5-6, 8, and 19-20 are objected to because of the following informalities:  each recitation of “the detachable and/or dissolvable protective coating” should read “the detaching or dissolving protective coating” for consistency.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in line 2, “the aqueous solution” should read “the aqueous cell culture solution” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 8, 10, 13, 16, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-ATA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 1 recites the limitation “the detaching or dissolving protective coating is selected from the group consisting of sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose, and/or mixtures thereof” in lines 12-14 of the claim. This limitation reads as a Markush grouping, which requires selection from a closed group “consisting of” the alternative members. MPEP § 2117(I). However, the specification does not contain support for the protective coating as a whole consisting of sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose, and/or mixtures thereof. Instead, the instant disclosure discloses that a material of the detaching or dissolving protective coating is selected from sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose, and/or mixtures thereof (now cancelled claim 7). While the instant disclosure has support for a material of the protective coating consisting of at least one of the previously recited alternative members, this disclosure discloses that the protective coating requires additional materials in addition to the previously recited alternative members. For example, the protective coating in Example 1 comprises ethanol and water in addition to Metolose (see para. [0051] of the instant US PGPub). Therefore, there is no support for the protective coating consisting of only sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose, and/or mixtures thereof, because the protective coating requires additional materials in the instant disclosure. Applicant is required to cancel the new matter in reply to this Office Action. Claims 2-3, 5-6, 8, 10, 13, 16, and 19-20 are rejected as dependent thereon.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 8 recites the limitations “the bioreactor...wherein the potentiometric electrode assembly is integrally fitted in a container and the container containing the potentiometric electrode assembly is sterilized” in lines 1 and 7-8 of the claim. The specification does not contain support for the bioreactor comprising a container. Instead, the instant disclosure appears to use the terms “bioreactor” and “container” interchangeably as the same elements, since original claim 8 requires the electrode assembly to be integrally fitted in a container, and para. [0016] of the instant US PGPub discloses that the electrode is integrally inserted into a bioreactor. Therefore, there is no support for the bioreactor further comprising a container. Applicant is required to cancel the new matter in reply to this Office Action.
Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the open-junction opening" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the open-junction opening or the combination thereof" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 recites the limitation “the material of the detachable and/or dissolvable protective coating is selected from: polymers degradable in aqueous solution or excipients for medicaments” in lines 1-4 of the claim. The instant specification discloses that biological polymers degradable in water include starch and polyvinyl alcohol, and that excipients from medicaments include microcrystalline cellulose (see para. [0028] of the instant US PGPub). Claim 1 previously recites the limitation “the detaching or dissolving protective coating is selected from the group consisting of sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose, and/or mixtures thereof” in lines 12-14 of the claim, which is a Markush grouping and requires selection from the closed group “consisting of” the alternative members. The Markush grouping of claim 6 is broader than the Markush grouping of claim 1, and therefore fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of examination, Examiner interprets claim 13 to be dependent from claim 8 since now-cancelled claim 12 was dependent from claim 8.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8, 10, 13, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trapp et al. (US 2012/0152765 A1) and further in view of Lobbert et al. (US 2013/0270125 A1) and further in view of Otten et al. (US 5,833,825 A) (provided in Applicant’s IDS filed on October 24, 2017), as evidenced by Applicant’s specification with respect to claims 1 and 5.
Regarding claim 1, Trapp teaches a bioreactor being a bag comprising a wall and a potentiometric electrode assembly integrally installed in the bag (a flexible single-use bioreactor/container 2 equipped with a potentiometric pH-sensor 1 affixed in the wall of the flexible single-use bioreactor/container 2, Fig. 1, para. [0002], [0009], [0043]; since the single-use bioreactor/container 2 is flexible, then Examiner interprets it to be a bag, para. [0002]),
the potentiometric electrode assembly comprising an ion-selective electrode (a measuring half cell 4 comprising a sensing electrode 11 and a measuring membrane 9 for measuring H+ ion, Fig. 1, para. [0044]), a reference electrode with a reference electrode chamber (a reference half cell 5 comprising a reference electrode 17 and a reference half cell space 14, Fig. 1, para. [0045]) and a reference electrode electrolyte therein (a reference electrolyte 16 in the reference half cell space 14, Fig. 1, para. [0045]).
Trapp teaches that the reference half cell 5 comprises a passageway 15 between the reference electrolyte 16 and the process medium 3 (Fig. 1, para. [0045], [0047]), and therefore fails to teach the reference electrode having a diaphragm.
Lobbert teaches a potentiometric sensor apparatus comprising a measuring half-cell and a reference half-cell (abstract). Lobbert teaches that the reference half-cell chamber 5 has a diaphragm 7, serving as a liquid junction, arranged in the housing which provides electrical, ionically conductive connection between the reference electrolyte 4 and the liquid 24 present outside the reference half-cell (Fig. 1, para. [0068]). Lobbert teaches that the diaphragm 7 is embodied as a microporous ceramic (Fig. 1, para. [0068]). Lobbert teaches that the liquid junction can alternatively be embodied as a bore in the housing wall (para. [0068]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the passageway of Trapp with a microporous ceramic diaphragm as taught by Lobbert in order to yield the predictable result of an electrical, ionically conductive connection between the reference electrolyte and the liquid present outside the reference half-cell (Lobbert, Fig. 1, para. [0068]). MPEP § 2143(I)(B).
Modified Trapp teaches the diaphragm being provided with a protective coating (the diaphragm is sealed by a polymer membrane 20, Trapp, Fig. 1, para. [0047], Lobbert, Fig. 1, para. [0068], see modification supra).
In this embodiment, Modified Trapp teaches that the polymer membrane 20 is pierced by a pointed tool 22 of a push rod 21 to permit electrolytic contact between the reference electrolyte 16 and the process medium (Figs. 1-2, para. [0047 ]-[0048]). This embodiment of Modified Trapp fails to teach the protective coating detaching or dissolving upon short contact with an aqueous cell culture solution.
Trapp teaches another embodiment wherein the polymer membrane is insoluble in the reference electrolyte and dissolves ionic conductively and progressively in contact with a process medium (para. [0020]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the polymer membrane of the first embodiment of Modified Trapp with a dissolvable polymer membrane as taught by another embodiment of Trapp in order to yield the predictable result of permitting electrolytic contact between the reference electrolyte and the process medium. MPEP § 2143(I)(B).
Modified Trapp teaches the dissolvable polymer membrane (para. [0020], see modification supra). Modified Trapp is silent with respect to the polymer material of the polymer membrane, and therefore fails to teach wherein the detaching or dissolving protective coating is selected from the group consisting of sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose, and/or mixtures thereof.
Otten teaches a reference electrode 110 including a rigid tube 112 within which a sodium chloride solution 124 is provided and an Ag/AgCl conductor 114 is mounted, and the lower end of the tube 112 including the porous ceramic plug 126 is coated with a water soluble non-toxic substance 128 which prevents the sodium chloride solution 124 from dissipating during the time between manufacture and use of the electrode (abstract, Fig. 2, col. 3, lns. 51-67). Otten teaches that the water soluble non-toxic coating 128 is made from polyvinyl alcohol (PVA) (Fig. 2, col. 4, lns. 2-3 & 19-24). Otten teaches that the water-soluble coating is made from a PVA solution, wherein the electrode is dipped into the PVA solution and then allowed to dry to form a hard durable PVA protective coating (Fig. 2, col. 4, lns. 2-19). Otten teaches that the PVA coating quickly dissolves once in contact with flowing water, typically within one to five minutes (Fig. 2, col. 4, lns. 19-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the dissolvable polymer membrane of Modified Trapp with a PVA coating as taught by Otten in order to yield the predictable result of preventing the reference electrode electrolyte from dissipating during the time between manufacture and use of the electrode, and the coating quickly dissolving within one to five minutes once in contact with flowing water (Otten, Fig. 2, col. 3, lns. 63-67, col. 4, lns. 22-24). Examiner notes that Applicant defines “short contact” as from 1 second to 5 minutes (see para. [0038] of the instant US PGPub). Since the PVA coating of Modified Trapp quickly dissolves within one to five minutes once in contact with water, then it reads on “dissolving upon short contact with an aqueous cell culture solution.”
The limitations “filled with an aqueous cell culture solution,” “separates the reference electrode electrolyte and the sample solution and prevents mixing of the reference electrode electrolyte and the sample solution, and, at a same time, provides electrical connection of the ion-selective electrode and the reference electrode,” and “detaching or dissolving upon short contact with an aqueous cell culture solution” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Trapp teaches that contained in the flexible single-use bioreactor/container 2 is a process medium 3 of a biotechnological process comprising cells (Fig. 1, para. [0004], [0043]), so the flexible single-use bioreactor/container is capable of the recitation “filled with an aqueous cell culture solution.” Modified Trapp also teaches the diaphragm between the reference electrolyte and the process medium, and that the diaphragm provides an electrical, ionically conductive connection between the reference electrolyte and the liquid present outside the reference half-cell (Trapp, Fig. 1, para. [0045], Lobbert, Fig. 1, para. [0068], see modification supra), so the diaphragm is capable of the recitation “separates the reference electrode electrolyte and the sample solution and prevents mixing of the reference electrode electrolyte and the sample solution, and, at a same time, provides electrical connection of the ion-selective electrode and the reference electrode.” Modified Trapp also teaches that the PVA coating dissolves within one to five minutes once in contact with flowing water (Otten, Fig. 2, col. 3, lns. 63-67, col. 4, lns. 22-24, see modification supra), so the PVA coating is capable of the recitation “detaching or dissolving upon short contact with an aqueous cell culture solution.”
Regarding claim 2, Modified Trapp teaches wherein the ion-selective electrode is an H+- selective glass electrode (the measuring half cell 4 comprising the sensing electrode 11 and the glass membrane 9 for measuring H+ ion, Fig. 1, para. [0010], [0044]), the reference electrode is an Ag/AgCl reference electrode (the reference half cell 5 includes the reference electrode 17 embodied as a chloridized silver wire, Fig. 1, para. [0045]), and the reference electrode electrolyte is an aqueous alkali metal halide (the reference electrolyte 16 is KCl solution, Fig. 1, para. [0045]).
Regarding claim 3, Modified Trapp teaches the ion-selective electrode (the measuring half cell 4 comprising the sensing electrode 11 and the glass membrane 9 for measuring H+ ion, Fig. 1, para. [0010], [0044]).
The limitation “a single use electrode” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that any ion-selective electrode can be used once, and that the bioreactor/container 2 is for single-use (Fig. 1, para. [0009], [0043]), so the ion-selective electrode of Modified Trapp is capable of the recitation “a single use electrode.”
Regarding claim 5, Modified Trapp teaches the detachable and/or dissolvable protective coating (the PVA coating is water-soluble, Otten, Fig. 2, col. 4, lns. 19-24, see modification supra).
The limitation “does not inhibit cell growth” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Trapp teaches the PVA coating (Otten, Fig. 2, col. 4, lns. 19-24, see modification supra). As evidenced by Applicant’s instant specification, possible substances that do not inhibit cell growth include polyvinyl alcohol (see para. [0028] of the instant specification). Thus, the PVA coating is capable of the recitation “does not inhibit cell growth.”
Regarding claim 6, Modified Trapp teaches wherein the material of the detachable and/or dissolvable protective coating is selected from: polymers degradable in aqueous solution or excipients for medicaments (the PVA coating is water-soluble, Otten, Fig. 2, col. 4, lns. 19-24, see modification supra).
Regarding claim 8, Modified Trapp teaches a method for treating the bioreactor as claimed in claim 1 (see rejection of claim 1 supra), wherein
the detachable and/or dissolvable protective coating is applied to the diaphragm (the water-soluble PVA coating is applied to the diaphragm by dipping the reference electrode into a PVA solution, Lobbert, Fig. 1, para. [0068], Otten, Fig. 2, col. 4, lns. 2-13, see modifications supra),
the detachable and/or dissolvable protective coating thus obtained is left to dry or dried (the reference electrode is then allowed to dry to form a hard durable PVA coating, Otten, Fig. 2, col. 4, lns. 2-19, see modification supra),
the potentiometric electrode assembly is integrally fitted in a container (the potentiometric pH-sensor 1 is affixed in the wall of the single-use bioreactor/container 2, para. [0009], [0043]; for the purpose of examination, Examiner interprets the claimed “container” to be the same as the bioreactor in accordance with Applicant’s disclosure as discussed above) and

the container containing the potentiometric electrode assembly is sterilized (the potentiometric pH-sensor 1 is provided in the single-use bioreactor/container 2, and both are then sterilized, para. [0007], [0027], [0057]).
Regarding claim 10, Modified Trapp teaches the ion-selective electrode (the measuring half cell 4 comprising the sensing electrode 11 and the glass membrane 9 for measuring H+ ion, Fig. 1, para. [0010], [0044]).
The limitation “wherein the ion-selective electrode is precalibrated” is a product-by-process limitation. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps should be considered when assessing the patentability of product- by-process claims over the prior art. MPEP § 2113(I). The process of precalibrating does not structurally change the electrode, so Modified Trapp’s electrode teaches the structure implied by a precalibrated electrode as claimed.
Regarding claim 13, Modified Trapp teaches the potentiometric electrode assembly (the potentiometric pH-sensor 1, Fig. 1, para. [0043]; see rejection of claims 1 and 8 supra).
The limitation “avoids crystal formation or droplet formation after sterilization by gamma irradiation” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Trapp teaches that the potentiometric pH-sensor 1 comprises the PVA coating that prevents dissipation or escaping of the reference electrolyte such that it avoids drying out of the electrolyte during storage in a sterilized container which was sterilized by irradiation with gamma-radiation (Trapp, Fig. 1, para. [0013], [0020], [0043], [0057], Otten, Fig. 2, col. 4, lns. 19-22, see modification supra), so the potentiometric pH-sensor is capable of the recitation “avoids crystal formation or droplet formation after sterilization by gamma irradiation.”
Regarding claim 16, Modified Trapp teaches wherein no reference electrode electrolyte leaves the reference electrode (the PVA coating prevents dissipation or escaping of the reference electrolyte such that it avoids drying out of the electrolyte, Trapp, Fig. 1, para. [0013], [0020], [0057], Otten, Fig. 2, col. 4, lns. 19-22, see modification supra).
Regarding claim 19, Modified Trapp teaches wherein the detachable and/or dissolvable protective coating serves as a barrier for the reference electrode electrolyte of the reference electrode (the water-soluble PVA coating prevents the reference electrolyte from dissipating or escaping from the reference electrode, Trapp, Fig. 1, para. [0013], [0020], [0057], Otten, Fig. 2, col. 4, lns. 19-22, see modification supra).
The limitation “during storage in order to prevent crystal or drop formation” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Trapp teaches that the reference electrode comprises the PVA coating that prevents the reference electrolyte from dissipating or escaping during the storage time between manufacture and use of the reference electrode (Trapp, Fig. 1, para. [0013], [0020], [0057], Otten, Fig. 2, col. 3, lns. 63-67, see modification supra), so the PVA coating is capable of the recitation “during storage in order to prevent crystal or drop formation.”
Regarding claim 20, the limitation “wherein after the short contact of the detachable and/or dissolvable protective coating with the aqueous solution, ionic access to the diaphragm or the open-junction opening or the combination thereof is allowed” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Trapp teaches that the PVA coating quickly dissolves within one to five minutes once in contact with water (Otten, Fig. 2, col. 4, lns. 22-24, see modification supra), and that the diaphragm provides an electrical, ionically conductive connection between the reference electrolyte and the liquid outside (Lobbert, Fig. 1, para. [0068], see modification supra), so Modified Trapp is capable of the recitation “wherein after the short contact of the detachable and/or dissolvable protective coating with the aqueous solution, ionic access to the diaphragm or the open-junction opening or the combination thereof is allowed.”
Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive.
In the arguments presented on page 6 of the amendment, Applicant argues that the fact that the specification is open to other materials does not preclude the Applicant from claiming that the protective coating includes at least one of these materials.
Examiner respectfully disagrees. The limitation “the detaching or dissolving protective coating is selected from the group consisting of sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose, and/or mixtures thereof” in lines 12-14 of claim 1 reads as a Markush grouping, which requires selection from a closed group “consisting of” the alternative members. MPEP § 2117(I). However, the specification does not contain support for the protective coating as a whole consisting of only sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose, and/or mixtures thereof. Instead, the instant disclosure discloses that a material of the detaching or dissolving protective coating is selected from sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose, and/or mixtures thereof (now cancelled claim 7). While the instant disclosure has support for a material of the protective coating consisting of at least one of the previously recited alternative members, this disclosure discloses that the protective coating requires additional materials in addition to the previously recited alternative members. For example, the protective coating in Example 1 comprises ethanol and water in addition to Metolose (see para. [0051] of the instant US PGPub). Therefore, there is no support for the protective coating consisting of only sugars, sugar alcohols, soluble starch, polyvinyl alcohol, microcrystalline cellulose, and/or mixtures thereof, because the protective coating requires additional materials (such as ethanol and water) in addition to the claimed materials in order to become a coating. The protective coating does not consist of only the closed group of claimed materials. The protective coating requires multiple components, including those not claimed such as water and ethanol, in order to become a coating.
In the arguments presented on page 6 of the amendment, Applicant argues that Trapp does not teach a bioreactor filled with an aqueous cell culture solution.
Examiner respectfully disagrees. In response to applicant's argument that Trapp does not teach a bioreactor filled with an aqueous cell culture solution, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Modified Trapp teaches that contained in the flexible single-use bioreactor/container 2 is a process medium 3 of a biotechnological process comprising cells (Fig. 1, para. [0004], [0043]), so the flexible single-use bioreactor/container is capable of the recitation “filled with an aqueous cell culture solution.”
In the arguments presented on page 7 of the amendment, Applicant argues that the passageway in Trapp enables a fast response time due to accelerated diffusion process at the interface between the process medium and the reference electrode, so one skilled in the art would not have replaced this opening with a diaphragm.
Examiner respectfully disagrees. Lobbert teaches that the reference half-cell chamber 5 has a liquid junction which can be either a diaphragm 7 or a bore (Fig. 1, para. [0068]). Lobbert teaches that the liquid junction, embodied as either a diaphragm or bore, provides an electrical, ionically conductive connection between the reference electrolyte 4 and the liquid 24 present outside the reference half-cell (Fig. 1, para. [0068]). Since Lobbert teaches the diaphragm and bore as alternatives, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the passageway of Trapp with a diaphragm as taught by Lobbert in order to yield the predictable result of an electrical, ionically conductive connection between the reference electrolyte and the liquid present outside the reference half-cell (Lobbert, Fig. 1, para. [0068]). MPEP § 2143(I)(B).
Applicant’s arguments with respect to claim 1 have been considered but are moot in light of new grounds of rejection. Prior art Lobbert is now relied upon for the feature of a diaphragm as recited supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699